DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhuyetter et al. (US 2011/0148510).

Regarding claim 1, Dhuyetter discloses a charge pump [e.g. figs. 2/4, 3 and the corresponding paragraphs of figs 2-4, particularly paragraphs 0040, 0053] with accurate output current limiting, the charge pump comprising: a switched capacitor [e.g. 228/214]; a plurality of switches [e.g. 202/204/…210/213] configured to control connectivity of the switched capacitor, wherein the plurality of switches are operable in two or more phases including a charging phase [e.g. 213 is closed] in which the switched capacitor is charged by a first charging current [e.g. the current at the top of 228/the current flows to 215/228] and a discharging phase [e.g. 213 is open/step 304 fig. 3] in which the switched capacitor is coupled to an output terminal [e.g. 215] to provide an output current; and an output current limiting circuit [e.g. 220, the circuit controls SW213/202/204/ 213//218/219/402] configured to control the first charging current to limit an amount of the output current to the output terminal during the discharging phase, the output current limiting circuit configured to generate a second charging current [e.g. the current at the left of 214/the current flows into 213/214] that changes in relation to the first charging current during the charging phase, to integrate the second charging current to generate an integration signal, and to control the first charging current based on comparing [e.g. 218/219/402] the integration signal to a reference signal [e.g. 222/223/404], wherein both the first charging current and the second charging current are generated in the charging phase.


Regarding claim 3, Dhuyetter discloses the charge pump of Claim 2, wherein the output current limiting circuit further comprises a controllable current source [e.g. 202/204/206] configured to generate a reference current for controlling charging of the switched capacitor in the charging phase, and an output current control circuit [e.g. 220/ the circuit controls SW213] configured to control the reference current based on an output of the comparator.
Regarding claim 10, Dhuyetter discloses the charge pump of Claim 2, wherein the output current limiting circuit further comprises a reset switch [e.g. 213] configured to reset the integration voltage in the discharging phase.
Regarding claim 21, Dhuyetter discloses the charge pump of Claim 1, wherein the second charging current corresponds to a fraction of the first charging current.

Regarding claim 11, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 12, this claim is merely methods to operate the circuit having structure recited in claim 2. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.


Regarding claim 16, this claim is merely methods to operate the circuit having structure recited in claim 10. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuyetter et al. (US 2011/0148510) in view of Loke et al. (US 2020/0014374).

Regarding claim 4, Dhuyetter discloses the charge pump of Claim 3, except wherein the output current control circuit includes a counter having a value incremented or decremented based on the output of the comparator. However, Loke discloses an output current control circuit includes a counter [see at least paragraph 0010, 0054, fig. 8 Loke] having a value incremented or decremented based on the output of a comparator [e.g. 255]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuyetter et al. (US 2011/0148510) in view of Loke et al. (US 2020/0014374) and Moon (US 2018/0301999).

Regarding claim 5, the combination discussed above discloses the charge pump of Claim 4, except wherein the counter is non-wrapping. However, Moon discloses an up-down counter is non-wrapping [e.g. paragraphs 0100, 0119]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dhuyetter and Loke in accordance with the teaching of Moon regarding an up-down counter in order to provide a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 7-8 and 22-24 are allowed. Claims 6, 9, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding claims 1-6, 9-16 and 21, Applicant argues that Dhuyetter fails to disclose "both the first charging current and the second charging current are generated in the charging phase" because with reference to Figure 2, Dhuyetter discloses that "[t]he first state can include where charge from the input voltage 212 can be transferred to the flying capacitor 214; and [t]he 
However, the claim limitation is “generated in the charging phase”, which does not exclude a current generated in the charging and non-charging phases. In addition, the current flows through 213 to the output voltage is only after step 304/switch 213 is closed. On the other hand, there is no current flow to output voltage before switch 213 is closed or step 304. The current value is different at different phases/steps. Thus, a charging current can be distinguished with a timing, e.g. when switch 213 is open/closed, before /after step 304, etc. It’s advised to elaborate/detail the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842